Opinion by
Porter, J.,
The widow’s share of a decedent’s estate passed (with the assent of the administrator), together with the interests of the wards, directly to the guardian. This appeal is from the refusal of the orphans’ court, upon the account of the guardian, to make an order on him to pay to the widow her alleged share of the estate of the minors’ deceased father. The amount claimed is not alleged to be a part of the estate of the minors. The guardian did not bring it into his account, nor should he have done so. It had no place there: Baskin’s Appeal, 34 Pa. 272; Walton’s Appeal, 174 Pa. 195. If it be improperly detained from the petitioner she is relegated to some other proceeding for its recovery.
The opinion of the court below is self-sustaining, and the amendment made to the decree was necessary to a proper adjudication of the subject-matter. The ingenious argument of the counsel for the appellant has not convinced us that error has been committed, and the decree of the lower court is therefore affirmed.